Shareholder meeting (unaudited) On April 28, 2009, an adjourned session of the Annual Meeting of the Shareholders of John Hancock Patriot Premium Dividend Fund II was held at 601 Congress Street, Boston, Massachusetts for the purpose of considering and voting upon: Proposal 1: Election of six Trustees to serve until their respective successors have been duly elected and qualified . PROPOSAL 1 PASSED FOR ALL TRUSTEES ON APRIL 28, 2009. WITHHELD FOR AUTHORITY Deborah C. Jackson 44,496,905 2,855,469 Charles L. Ladner 44,530,808 2,821,566 Stanley Martin 44,579,729 2,772,645 John A. Moore 44,527,296 2,825,078 Gregory A. Russo 44,587,241 2,865,133 John G. Vrysen 44,573,388 2,778,986 Proposal 2: To adopt a new form of investment advisory agreement. PROPOSAL 2 PASSED ON APRIL 28, 2009. For 29,147,270 Against 2,394,770 Withheld 716,644 Broker Non-Votes 15,093,690
